 1
 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   PAUL ANDRE CARTER,                                No. 2:18-cv-00021-TLN-DB

12                      Plaintiff,

13          v.                                         ORDER EXTENDING DEADLINE TO
                                                       CLOSE DISCOVERY
14   PROCTER & GAMBLE, CO.,

15                      Defendant.

16

17          The parties have stipulated to extend the deadline to complete discovery in this matter to

18   January 2, 2019, due to Plaintiff’s change of counsel and new counsel’s need for time to review

19   the progress of the case to date. (ECF No. 14 at 2.) The parties have shown good cause and the

20   Court hereby GRANTS this extension of the discovery deadline to January 2, 2019.

21          The parties also asked to extend the expert designation deadline and supplemental expert

22   designation deadline to new fixed dates. (ECF No. 14 at 2.) The Court refers the parties to the

23   Pretrial Scheduling Order, Section III Discovery, and Section IV Disclosure of Expert Witnesses,

24   which sets these litigation deadlines in relation to the close of discovery. (ECF No. 5 at 2–3.)

25          IT IS SO ORDERED.

26   Dated: October 15, 2018

27

28                                          Troy L. Nunley
                                            United States District Judge
                                                      1
